Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                      No. 04-17-00567-CV

                          IN THE INTEREST OF L.J.T., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01890
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       Elva Chapa’s notification of late record is hereby granted. The reporter’s record is due
on or before November 30, 2017.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court